Title: From Benjamin Franklin to David Hartley, 10 July 1782
From: Franklin, Benjamin
To: Hartley, David


Dear Sir,
Passy, July 10, 1782.
I received your favour of the 26th past by Mr. Young, and am indebted to you for some preceding. I do not know why the good work of peace goes on so slowly on your side. Some have imagined that your ministers since Rodney’s success are desirous of trying fortune a little farther before they conclude the war: others, that they have not a good understanding with each other. What I have just heard seems to countenance this opinion. It is said Mr. Fox has resigned. We are ready here on the part of America to enter into treaty with you, in concurrence with our allies; and are disposed to be very reasonable; but if your plenipotentiary, notwithstanding that character, is upon every proposition obliged to send a courier and wait an answer, we shall not soon see the happy conclusion. It has been suspected too, that you wait to hear the effect of some overtures sent by General Carleton for a separate peace in America. A vessel just arrived from Maryland, brings us the unanimous resolutions of their assembly for continuing the war at all hazards rather than violate their faith with France. This is a sample of the success to be expected from such a measure? if it has really been taken; which I hardly believe.
There is methinks a point that has been too little considered in treaties, the means of making them durable. An honest peasant from the mountains of Provence, brought me the other day a manuscript he had written on the subject, and which he could not procure permission to print. It appeared to me to have much good sense in it; and therefore I got some copies to be struck off for him to distribute where he may think fit. I send you one enclosed. This man aims at no profit from his pamphlet or his project, asks for nothing, expects nothing, and does not even desire to be known. He has acquired he tells me a fortune of near 150 crowns a year (about 18 l. sterling) with which he is content. This you may imagine would not afford the expence of riding to Paris, so he came on foot; such was his zeal for peace and the hope of forwarding and securing it by communicating his ideas to great men here. His rustic and poor appearance has prevented his access to them; or obtaining their attention; but he does not seem yet to be discouraged. I honour much the character of this veritable philosophe.
I thank you much for your letters of May 1, 13, and 25 with your proposed preliminaries. It is a pleasure to me to find our sentiments so concurring on points of importance: it makes discussions as unnecessary as they might, between us, be inconvenient. I am my dear Sir, with great esteem and affection, your’s ever,
B. Franklin.
